43 A.3d 443 (2012)
210 N.J. 220
In the Matter of Joseph C. LANE, An Attorney at Law.
D-9 September Term 2011 069192
Supreme Court of New Jersey.
May 29, 2012.

ORDER
This matter have been duly presented to the Court pursuant to Rule 1:20-10(b), following a motion for discipline by consent JOSEPH C. LANE of MANASQUAN, who was admitted to the bar of this State in 1992;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.1(a) (gross neglect) and RPC 1.3 (lack of diligence);
And the parties having agreed that respondent's conduct violated RPC 1.1(a) and RPC 1.3, and that said conduct warrants a reprimand;
And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent's ethics violations and having granted the motion for discipline by consent in DRB 11-184 (District Docket No. XIV-02010-0314E);
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20-16(e);
And good cause appearing;
It is ORDERED that JOSEPH C. LANE of MANASQUAN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of *444 respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.